Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered *272December 17, 1998, convicting defendant, after a jury trial, of sodomy in the first degree, course of sexual conduct against a child in the first degree, sexual abuse in the first degree and endangering the welfare of a child, and sentencing him to concurrent terms of 8 to 16 years, 8 to 16 years, 3V2 to 7 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis for disturbing the jury’s determinations concerning credibility. The youthful victim’s account of the crimes was believable and his delay in reporting them was fully explained by the evidence.
The challenged portions of the prosecutor’s summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Taken in their proper context, the prosecutor’s remarks, which in great measure were responsive to defense counsel’s arguments, did not imply that the victim had made prior consistent statements, arouse sympathy for the victim or prejudice against defendant, or denigrate defense counsel. Defendant’s remaining challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Ellerin, Williams and Marlow, JJ.